—Proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent Secretary of State, dated November 8, 1978 and made after a hearing, as found that petitioner violated section 337-a of the Real Property Law (regarding the sale or lease of subdivided lands) and revoked his real estate broker’s licenses pursuant to subdivision 5 of section 338 and section 441-c of the Real Property Law. Determination confirmed insofar as reviewed and proceeding dismissed on the merits, with costs. The determination of the respondent Secretary of State is supported by substantial evidence and the penalty imposed is not shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Hopkins, J. P., Suozzi, Gulotta and Cohalan, JJ., concur.